Citation Nr: 0806932	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbar 
radiculopathy.  

2.  Entitlement to an increased evaluation for chronic lumbar 
strain, currently rated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for 
hypothyroidism, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1985.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  Service connection has been granted for lumbar strain 
with loss of range of motion.  

2.  VA records document that electromyography testing and 
nerve conduction studies confirm diagnosis of peripheral 
sensory neuropathy.  

3.  Diagnosis of lumbar radiculopathy is not supported by the 
objective diagnostic testing performed.  

4.  The veteran is able to forward flex the lumbar spine to 
75 degrees without evidence of any abnormal lumbosacral spine 
deformity of posture.  

5.  The veteran has hypothyroidism controlled by use of 
Synthyroid.  




CONCLUSIONS OF LAW

1.  Lumbar radiculopathy was not incurred or aggravated in 
active military service; and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided a 
rating decision, a statement of the case, supplemental 
statements of the case (SSOCs), and VCAA notice letters in 
March 2003, June 2003 and February 2006.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim and identified the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The VCAA letters also informed 
the veteran of what evidence was needed to establish his 
claim and what evidence VA would obtain. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  The veteran's VA records of 
treatment were obtained.  The Board noted that during his VA 
examination and at his hearing in November 2007 the veteran 
reporting having a private physician adjust his synthyroid 
medication.  The veteran never requested that VA obtain those 
records and did not submit them himself.  VA examinations 
have been conducted.  The veteran appeared and gave testimony 
at a hearing before the undersigned Veterans Law Judge in 
November 2007.  The veteran by his testimony has demonstrated 
he understands the criteria for rating his disabilities.   
Vazquez-Flores v. Peake, __ Vet. App. __, No. 05-0355 (Jan. 
30, 2008).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  In March 2006 the veteran was 
sent a letter from the RO informing him of all five elements.  


Service Connection for Lumbar Radiculopathy

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007).  

The veteran was initially awarded service connection for his 
low back disability, low back strain, in a 1986 rating 
action.  This was made effective from October 1985.  In 2003, 
the veteran submitted a claim for service connection for 
lumbar radiculopathy, secondary to his service connected 
disability.  In connection with this, treatment records were 
obtained which show relevant complaints beginning in 
approximately 2000, (15 years after service), and which 
include notations of the presence of lumbar radiculopathy.  
However, these notations of radiculopathy predated subsequent 
diagnostic testing which revealed the presence of peripheral 
neuropathy, rather than lumbar radiculopathy.  In addition, a 
VA examiner specifically opined that the peripheral 
neuropathy was not related to the veteran's service connected 
disability.  

Since the medical evidence shows the veteran does not have 
lumbar radiculopathy, and his sensory peripheral neuropathy 
is not shown to be related to service or service connected 
disability, a basis upon which to establish service 
connection has not been presented.  Accordingly, the claim 
for service connection for lumbar radiculopathy is denied.  

Increased Rating 

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1. Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work. 38 C.F.R. § 4.2. 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Lumbar Strain

When the veteran submitted his claim in 2003, his disability 
was evaluated under Diagnostic Codes 5292 and 5295 for 
limitation of motion, and lumbosacral strain.  Limitation of 
motion of the lumbar spine under Diagnostic Code 5292, was 
assigned a 20 percent evaluation when moderate, and a 40 
percent rating was assigned for severe limitation of motion.  
Diagnostic Code 5295 for lumbosacral strain provided a 20 
percent rating when it was manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  It provided a 40 percent 
rating for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldwaite's sign, 
with marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Effective in September 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine which includes Diagnostic Codes 5237 
for rating Lumbosacral Strain.  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.  Normal flexion is to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees to the left and right, 
and rotation to 30 degrees to the left and right.  38 C.F.R. 
§ 4.71a, Plate V.  

The evidence does not support the grant of a higher rating 
than 20 percent for lumbosacral strain under either the new 
or old criteria.  A June 2003 VA examination report noted 
there was preservation of the thoracic and lumbar curves, 
with active range of motion to 100 degrees in forward 
flexion.  

In July 2006, the veteran again was noted to be able to 
assume an upright position.  The examiner specifically found 
the thoracic and lumbar curves were preserved, and that the 
veteran was able to forward flex to 75 degrees.  In addition, 
extension was to 20 degrees, and right lateral bending to 30 
degrees.  Left lateral bending was to 25 degrees, and 
rotation was to 25 degrees on the left and to 30 degrees on 
the right.  (Combined 205 degrees range of motion.  38 C.F.R. 
§ 4.71a. Note 2 to the General Rating Formula for Diseases 
and Injuries of the Spine.)  There was likewise no evidence 
of antalgic gait.  

Since the evidence does not demonstrate listing of the whole 
spine to the opposite side, positive Goldwaite's sign, with 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, the criteria 
for an increased rating under Diagnostic Code 5295, in effect 
when the veteran initiated his claim are not met.  Similarly, 
more than moderate limitation of motion of the lumbar spine 
is not demonstrated, and indeed, the veteran does not even 
appear to meet the criteria for a 20 percent evaluation under 
the current criteria for evaluating diseases and injuries of 
the spine.  Accordingly, an increased rating for lumbosacral 
strain is not warranted.  


Hypothyroidism

In a May 1987 rating decision the RO granted service 
connection for hypothyroidism and assigned a 10 percent 
rating.  The veteran is currently seeking a higher rating 
than 10 percent.  

A 10 percent rating is assigned for hypothyroidism with 
evidence of fatigability, or with requirement for continuous 
medication.  A 30 percent rating requires evidence of 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating requires muscular weakness, mental disturbance 
and weight gain.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(2007).  

Post service treatment records reveal that the veteran has 
been continuously taking medication, and in June 2003, a VA 
physician noted the veteran complained of mental and physical 
sluggishness, and weakness.  Nevertheless, the veteran 
reported walking a mile and a half three times per week, 
doing sit ups three to four times a week as well as some 
light weight lifting.  He also was able to climb two flights 
of stairs without difficulty.  

At his hearing in November 2007, the veteran reported being 
cold and having difficulty sleeping, with weakness primarily 
from his waist down, (as opposed to fatigue).  He also 
reported problems with his memory.  Also in support of his 
claim the veteran submitted a November 2007 statement from 
his supervisor which indicated the veteran drank warm 
beverages to stay warm, and that he wanted the thermostat set 
at a higher range than his co-workers on a daily basis.  

While the veteran reports fatigue and memory problems, his 
complaints of fatigue are not consistent with his reports to 
VA physician's that he walks, does sit ups and some light 
weight lifting.  (Likewise, it is recalled that the veteran 
has peripheral neuropathy effecting his lower extremities 
which would account for his below the waist weakness.)  
Furthermore, there has been no notations or diagnosis of any 
mental sluggishness or forgetfulness in the medical record 
since service, and the veteran has not reported any symptoms 
of constipation, (despite the rather extensive VA 
gastrointestinal records).  

The Board considers the medical records to be the most 
accurate reflection of the veteran's impairment, and as these 
fail to show fatigability, constipation or mental 
sluggishness attributed to the veteran's hypothyroidism, a 
basis to award an increased rating has not been presented.  
Accordingly, this appeal is denied.  


ORDER

Service connection for lumbar radiculopathy is denied.  

An increased rating for lumbosacral strain is denied.  

An increased rating for hypothyroidism is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


